Exhibit 13 Management’s Discussion and Analysis of Financial Condition and Results of Operations analyzes the major elements of our consolidated balance sheets and statements of operations. This section should be read in conjunction with our consolidated financial statements and accompanying notes. Executive Summary The year 2009 was a monumental one for Metro Bancorp, Inc., marked by several signature events.Foremost was our successful transition of dozens of operational services from T.D. Bank, N.A. to Fiserv Solutions, Inc. (Fiserv) during the second and third quarters.Simultaneous to this massive transition was our seamless total rebranding of the entire Company.Pennsylvania Commerce Bancorp, Inc. became Metro Bancorp, Inc. and Commerce Bank/Harrisburg became Metro Bank. In late September, we completed a successful common stock offering of 6.88 million shares for new net capital proceeds of $77.8 million.The new capital provides us with a strong base for growth and de novo store expansion in both our existing Central Pennsylvania footprint as well as neighboring counties in Southeastern Pennsylvania. 2009 highlights were: ● For the sixth straight year, Metro Bank was voted Best Bank by the Harrisburg Magazine Simply the Best Readers’ Poll. ● The completion of the common stock offering contributed to an overall increase in stockholders’ equity of $85.6 million, or 75%, over December 31, 2008.Stockholders’ equity totaled $200.0 million at December 31, 2009. ● The Company’s consolidated leverage ratio as of December 31, 2009 was 11.31% and its total risk-based capital ratio was 14.71%. ● Total deposits increased $180.7 million, or 11%, to $1.81 billion from one year ago. ● Core consumer deposits increased by $170.0 million, or 23%, over the previous year to $899.2 million.Consumer deposits now total 50% of total core deposits. ● Total assets reached $2.15 billion. ● Despite the extremely difficult credit environment, net loans reached $1.43 billion, up $6.3 million from December 31, 2008. ● The deterioration in economic conditions impacted our credit quality. Net loan charge-offs for 2009 totaled $14.8 million, or 1.02% of average loans, excluding loans held for sale, compared to $1.5 million, or 0.11% of average loans for 2008.Non-performing assets as a percentage of total assets were 2.12% at December 31, 2009 compared to 1.30% as of December 31, 2008. ● Total short-term borrowings and long-term debt decreased by $274.1 million, or 72%, from one year ago. ● The Company’s net interest margin on a fully taxable basis for 2009 was 3.93% vs. 4.19% for 2008 as a result of a lower interest rate environment. ● The Bank’s deposit cost of funds was 1.02% as compared to 1.42% for the same period one year ago. ● Total revenues for 2009 were $100.1 million as compared to $104.1 million in 2008.The decrease was primarily related to a $3.1 million, or 4%, decline in net interest income. The Company recorded a net loss of $1.9 million for 2009, compared to net income of $12.9 million in 2008 and diluted net loss per share was $(0.24) for 2009 vs. fully diluted net income per share of $1.97 for the prior year.Results of operations for the year ended December 31, 2009 were impacted by the following pre-tax transactions: ● Provision for loan losses of $12.4 million vs. $7.5 million for the prior year; ● Net securities losses of $770,000, primarily a result of $2.3 million of other-than-temporary impairment on private-label collateralized mortgage obligations; ● Annual deposit insurance premiums totaling $1.2 million more than the amount expensed in 2008 which included a $960,000 FDIC special assessment to bolster the level of the Deposit Insurance Fund available to cover future bank failures; ● Problem loan and foreclosed real estate expenses totaling $1.6 million vs. $864,000 in 2008; and ● Net interest income reversals of $660,000 associated with loans which were reclassified to non-accrual status during the fourthquarter. The Company’s net loss for 2009 was also attributable to a much higher level of salary and benefits, data processing, item processing and telecommunications costs related to additional personnel and information technology infrastructure to perform certain services in-house which were previously provided by TD Bank.Direct expenses paid to Fiserv for data processing and item processing were also higher than amounts previously paid to TD Bank for such services. 1 Key financial highlights for 2009 compared to 2008 are summarized in the following table: December 31, % (dollars in millions) Change Total Assets $ $ 0 % Total Loans (Net) 0 Total Deposits 11 Core Deposits 10 Stockholder’s Equity 75 Borrowings and Debt ) December 31, % (dollars in millions, except per share data) Change Total Revenues $ $ (4 ) % Provision for Loan Losses 66 Total Expenses 18 Net (Loss) Income ) ) Diluted Net (Loss) Income per Share ) ) Application of Critical Accounting Policies Our accounting policies are fundamental to understanding Management’s Discussion and Analysis of Financial Condition and Results of Operations. Our accounting policies are more fully described in Note 1 of the Notes to Consolidated Financial Statements for December 31, 2009 included herein. Our consolidated financial statements are prepared in conformity with accounting principles generally accepted in the United States of America (GAAP). These principles require our management to make estimates and assumptions, including those related to future events, about future events that affect the amounts reported in our consolidated financial statements and accompanying notes. Since future events and their effects cannot be determined with absolute certainty, actual results may differ from those estimates. Management makes adjustments to its assumptions and estimates when facts and circumstances dictate. We evaluate our estimates and assumptions on an ongoing basis and predicate those estimates and assumptions on historical experience and on various other factors that are believed to be reasonable under the circumstances. Management believes the following critical accounting policies encompass the more significant assumptions and estimates used in preparation of our consolidated financial statements. Allowance for Loan Losses. The allowance for loan losses represents the amount available for estimated probable losses existing in our loan portfolio. While the allowance for loan losses is maintained at a level believed to be adequate by management for estimated losses in the loan portfolio, the determination of the allowance is inherently subjective, as it involves significant estimates by management, all of which may be susceptible to significant change. While management uses available information to make such evaluations, future adjustments to the allowance and the provision for loan losses may be necessary if economic conditions or loan credit quality differ from the estimates and assumptions used in making the evaluations. The use of different assumptions could materially impact the level of the allowance for loan losses and, therefore, the provision for loan losses to be charged against earnings. Such changes could impact future results. Monthly, systematic reviews of our loan portfolio are performed to identify inherent losses and assess the overall probability of collection. These reviews include an analysis of historical default and loss experience, which results in the identification and quantification of loss factors. These loss factors are used in determining the appropriate level of allowance to cover the estimated probable losses existing in specific loan types. Management judgment involving the estimates of loss factors can be impacted by many variables, such as the number of years of actual default and loss history included in the evaluation and the volatility of forecasted net credit losses. The methodology used to determine the appropriate level of the allowance for loan losses and related provisions differs for commercial and consumer loans, and involves other evaluations. In addition, significant estimates are made in the determination of the appropriate level of allowance related to impaired loans. The portion of the allowance related to impaired loans is based on discounted cash flows using the loan’s effective interest rate, or the fair value of the collateral for collateral-dependent loans, or the observable market price of the impaired loan. Each of these variables involves judgment and the use of estimates. In addition to calculating and testing of loss factors, we periodically evaluate changes in levels and trends of charge-offs, delinquencies and nonaccrual loans, trends in the volume and the term of loans, changes in underwriting standards and practices, tenure of the loan officers and management, changes in credit concentrations, and national and local economic trends and conditions, among other things. Management judgment is involved at many levels of these evaluations. 2 An integral aspect of our risk management process is allocating the allowance for loan losses to various components of the loan portfolio based upon an analysis of risk characteristics, demonstrated losses, industry and other segmentations, and other more judgmental factors, including historical or forecasted net credit losses. Other-than-Temporary Impairment of Investment Securities. We perform no less than quarterly reviews of the fair value of the securities in the Company’s investment portfolio and evaluate individual securities for declines in fair value that may be other-than-temporary. If declines are deemed other-than-temporary, an impairment loss is recognized against earnings for the portion of the impairment deemed to be related to credit.The remaining portion of the impairment that is not related to credit is written down through other comprehensive income. The security is written down to its current fair value. Effective April 1, 2009, the Company adopted the provisions to fair value measurement guidance regarding Recognition and Presentation of Other-Than-Temporary Impairments.This critical accounting policy is more fully described in Note 1 and Note 3 of the Notes to Consolidated Financial Statements included elsewhere in this annual report for the year ended December 31, 2009. Stock-Based Compensation. The Company recognizes compensation costs related to share-based payment transactions in the income statement (with limited exceptions) based on the grant-date fair value of the stock-based compensation issued. Compensation costs are recognized over the period that an employee provides service in exchange for the award.The grant-date fair value and ultimately the amount of compensation expense recognized are dependent upon certain assumptions we make such as the expected term the options will remain outstanding, the volatility and dividend yield of our Company stock and risk free interest rate.This critical accounting policy is more fully described in Note 1 and Note 14 of the Notes to Consolidated Financial Statements included elsewhere in this annual report for the year ended December 31, 2009. Fair Value Measurements. Effective January 1, 2008, the Company adopted fair value measurements guidance, which defines fair value, establishes a framework for measuring fair value under GAAP and expands disclosures about fair value measurements. Thefair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value, giving the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to unobservable inputs (level 3 measurements). These disclosures appear in Note 20 of the Notes to Consolidated Financial Statements for the year ended December 31, 2009. Judgment is involved not only with deriving the estimated fair values but also with classifying the particular assets recorded at fair value in the fair value hierarchy.Estimating the fair value of impaired loans or the value of collateral securing foreclosed assets requires the use of significant unobservable inputs (level 3 measurements). At December 31, 2009, the fair value of assets based on level 3 measurements constituted 1% of the total assets measured at fair value. The fair value of collateral securing impaired loans or constituting foreclosed assets is generally determined based upon independent third party appraisals of the properties, recent offers, or prices on comparable properties in the proximate vicinity.Such estimates can differ significantly from the amounts the Company would ultimately realize from the loan or disposition of underlying collateral. The Company’s available for sale investment security portfolio constitutes 99% of the total assets measured at fair value and is primarily classified as a level 2 fair value measurement (quoted prices in markets that are not active, or inputs that are observable, either directly or indirectly, for substantially the full term of the asset or liability). Additionally, the Company has one private-label collateralized mortgage obligation in its held to maturity portfolio that is measured at fair market value using level 2 inputs. Management utilizes third party service providers to aid in the determination of the fair value of the portfolio. If quoted market prices are not available, fair values are generally based on quoted market prices of comparable instruments. Securities that are debenture bonds and pass through mortgage backed investments that are not quoted on an exchange, but are traded in active markets, were obtained from matrix pricing on similar securities. Results of Operations Average Balances and Average Interest Rates Table 1 on the following page sets forth balance sheet items on a daily average basis for the years ended December 31, 2009, 2008 and 2007 and presents the daily average interest rates earned on assets and the daily average interest rates paid on liabilities for such periods. During 2009, average interest-earning assets were $1.97 billion, an increase of $66.9 million, or 4%, over 2008. This was the result of an increase in the average balance of loans receivable (including loans held for sale) of $151.0 million, or 11%, partially offset by a decrease in the average balance of investment securities of $85.4 million. The growth in the average balance of interest earning assets was funded primarily by a $114.4 million, or 9%, increase in the average balance of interest-bearing deposits as well as an increase in the average balance of net noninterest bearing deposits of $54.3 million, partially offset by a decrease in the average balance of short-term borrowings of $92.6 million and long-term debt of $9.2 million. The tax-equivalent yield on total interest-earning assets decreased by 80 basis points, from 5.89% in 2008 to 5.09% in 2009.This decrease resulted from lower yields on our securities and loan portfolios during 2009. Approximately 3 21% of our investment securities have a floating interest rate and provide a yield that consists of a fixed spread tied to the one month London Interbank Offered Rate (LIBOR). During 2009, the average one-month LIBOR decreased approximately 235 bps from 2.68% during 2008 to 0.33% for 2009.As a result of the low interest rate environment, the Company’s average investment yield also decreased due to the call of seven agency debenture securities in 2009 totaling $41.5 million with a weighted average coupon of 5.46%.Likewise, yields received on most new investment securities purchased in 2009 were lower than yields received on the existing portfolio due to the overall lower level of market interest rates in 2009 vs. prior years. Floating rate loans represent approximately 38% of our total loans receivable portfolio. The interest rates charged on the majority of these loans are tied to the New York prime lending rate which decreased 400 bps throughout 2008, following similar decreases in the overnight federal funds rate by the Federal Open Market Committee (FOMC). Given the continued low level of general market interest rates, we expect the yields we receive on our interest-earning assets will continue to remain at their current levels until short-term interest rates, such as LIBOR and the New York prime lending rate, begin to increase. The aggregate cost of interest-bearing liabilities decreased 59 basis points from 1.98% in 2008 to 1.39% in 2009.Our deposit cost of funds decreased from 1.42% in 2008 to 1.02% for 2009. The aggregate average cost of all funding sources for the Company was 1.16% in 2009, down 54 bps, or 32%, from 1.70% in 2008.The dramatic decreases are primarily related to the lower level of general market interest rates present during 2009 compared to in 2008. At December 31, 2009, approximately 24% of our total deposits were those of local municipalities, school districts, not-for-profit organizations or corporate cash management customers, indexed to either the 91-day Treasury bill, the overnight federal funds rate, or the one-month LIBOR. The average interest rate of the 91-day Treasury bill decreased from 1.47% for 2008 to 0.16% in 2009 thereby significantly reducing the average interest rate paid on these deposits. Also, a full year’s impactin 2009 of the 400 basis point drop in the overnight federal funds rate throughout 2008 contributed to the lower average rate paid on these indexed deposits. The average rate paid on savings deposits decreased by 51 basis points from 1.10% in 2008 to 0.59% in 2009. The average rate paid on interest checking and money market accounts decreased by 61 basis points from 1.53% to 0.92%. For time deposits, the average rate paid in 2009 was 3.05%, down 47 basis points from 3.52% in 2008 and the rate on public fund time deposits decreased by 221 basis points from 3.72% in 2008 to 1.51% in 2009. Our aggregate cost of nondeposit funding sources decreased 69 basis points in 2009 to 2.24% from 2.93% in 2008.The decrease is primarily related to a 139 basis point decline in the average cost of short-term borrowings, another result of the low level of general market interest rates in 2009. The average outstanding balance of long-term debt decreased in 2009 due to the maturity and repayment of a $25.0 million Federal Home Loan Bank convertible select borrowing in August 2009. See the Long-Term Debt section later in this Management’s Discussion and Analysis of Financial Condition and Results of Operations for further discussion regarding the convertible select borrowing and our long-term debt. 4 In Table 1, nonaccrual loans have been included in the average loan balances. Securities include securities available for sale and securities held to maturity. Securities available for sale are carried at amortized cost for purposes ofcalculating the average rate received on taxable securities. Yields on tax-exempt securities and loans are computed on a tax-equivalent basis, assuming a 35% tax rate for the years ending 2009 and 2008 and assuming a 34% tax rate for the year ending 2007. TABLE 1 Years Ended December 31, (dollars in thousands) Earning Assets Securities: Average Balance Interest AverageRate Average Balance Interest AverageRate AverageBalance Interest AverageRate Taxable $ $ % $ $ % $ $ % Tax-exempt 99 Total securities Federal funds sold 2 - Loans receivable: Mortgage and construction Commercial loans and lines of credit Consumer Tax-exempt Total loans receivable Total earning assets $ $ % $ $ % $ $ % Sources of Funds Interest-bearing deposits: Regular savings $ $ % $ $ % $ $ % Interest checking and money market Time deposits Public funds time Total interest-bearing deposits Short-term borrowings Long-term debt Total interest-bearing liabilities Noninterest-bearing funds (net) Total sources to fund assets $ $ % $ $ % $ $ % Net interest income and margin on a tax- equivalent basis $ % $ % $ % Tax-exempt adjustment Net interest income and margin $ % $ % $ % Other Balances: Cash & due from banks $ $ $ Other assets Total assets Noninterest-bearing demand deposits Other liabilities Stockholders’ equity Net Interest Income and Net Interest Margin Net interest income is the difference between interest income on loans, investment securities, and other interest-earning assets and the interest expense paid on deposits and borrowed funds. Changes in net interest income and net interest margin result from the interaction between the volume and composition of earning assets, related yields and 5 associated funding costs. Net interest income is our primary source of operating revenues. There are several factors that affect net interest income, including: · the volume, pricing mix and maturity of earning assets and interest-bearing liabilities; · market interest rate fluctuations; and · the level of non-performing loans. Net interest income on a tax-equivalent basis (which adjusts for the tax-exempt status of income earned on certain loans and investment securities in order to show such income as if it were taxable) decreased $2.6 million, or 3%, to $78.0 million for 2009 from $80.6 million in 2008.Interest income on a tax-equivalent basis for 2009 totaled $100.8 million, a decrease of $12.2 million, or 11%, from $113.0 million in 2008. The majority of this decrease was related to the lower interest rate environment throughout 2009, partially offset by a volume increase in the level of interest earning assets. Volume increases in the loans receivable portfolio more than offset volume decreases in the investment securities portfolio. Interest expense for 2009 decreased $9.6 million, or 30%, from $32.4 million in 2008 to $22.8 million in 2009. This decrease was related to the lower interest rate environment as a slight volume increase in the level of interest bearing liabilities was more than offset by significant decreases in the average rates paid on interest-bearing deposits and short-term borrowings. During the last four months of 2007 and throughout all of 2008, the Federal Reserve Bank (FRB) decreased the overnight federal funds rate several times throughout this sixteen month period by a total of 500 basis points from 5.25% to 0.25% The decreases in the federal funds rate have led to a lower level of interest rates associated with our overnight short-term borrowings as well as allowed us to significantly reduce the rates we paid on our interest-bearing deposits in an effort to partially offset corresponding decreases on the yields we received on our interest earning assets.As a result, the Company began to experience a lower cost of deposits and lower cost of borrowings, thereby improving our net interest margin. Changes in net interest income are frequently measured by two statistics: net interest rate spread and net interest margin. Net interest rate spread is the difference between the average rate earned on earning assets and the average rate incurred on interest-bearing liabilities. Net interest margin represents the difference between interest income, including net loan fees earned, and interest expense, reflected as a percentage of average earning assets. Our net interest rate spread decreased to 3.70% in 2009 from 3.91% in 2008 on a fully tax-equivalent basis. The net interest margin (non-tax-equivalent) decreased 28 basis points from 4.09% in 2008 to 3.81% in 2009.The slight rate spread and net interest margin decreases in 2009 reflect the timing of repricing that occurred within the Company’s balance sheet during the previously mentioned period of declining interest rates.The rates on the majority of the Company’s floating rate liabilities adjusted downward immediately as short-term interest rates fell, and provided an instant benefit throughout 2008.Floating rate asset yields adjusted to market rates more slowly, with only a portion of the negative impact associated with their declining yields being realized in 2008.The negative impact associated with the downward repricing on the asset side of the balance sheet continued to be felt in 2009, and contributed to the 2009 decreases in the interest rate spread and net interest rate margin statistics. 6 Table 2 demonstrates the relative impact on net interest income of changes in the volume of earning assets and interest-bearing liabilities and changes in rates earned and paid by us on such assets and liabilities. For purposes of this table, nonaccrual loans have been included in the average loan balances and tax-exempt loans and securities are reported on a fully taxable-equivalent basis. TABLE 2 2009 v. 2008 2008 v. 2007 Increase (Decrease) Increase (Decrease) Due to Changes in (1) (2) Due to Changes in (1) (in thousands) Volume Rate Total Volume Rate Total Interest on securities: Taxable $ ) $ ) $ ) $ ) $ ) $ ) Tax-exempt 0 (1
